The opinion of the court was delivered by
Rogers, J.
The facts are clearly stated, and the law accurately explained. Little need be added to the reasoning of the court.
The 'act of the 27th of March, 1837, made it the duty of the prothonotary to keep a docket, to be called the judgment docket, in which no case shall be entered until after there shall have been a judgment or award of arbitrators, and into which shall be copied the entry of every judgment and every award of arbitrators immediately after the same shall have been entered; which entries are directed to be so made, that one shall follow the other in the order .of time in which the judgments *412and awards shall have been rendered, See.; and the entries, in each case in the judgment docket, shall particularly state the names of the parties, the term and number of the case", and the date, and, in case the judgment shall be for a sum certain, the amount of the judgment or award. It is, undoubtedly, intended that the entry in the judgment docket should immediately succeed the entry in the appearance docket; and it would, certainly, be better to note the date of its entry, but this is discretionary, and the omission to do so will not vitiate the judgment. The presumption is, it is entered in due and proper time. The entry in the judgment docket, be it observed, is but a transcript of the appearance docket, directed to be made immediately after the judgment or award shall have been-entered in the docket. A judgment creditor may be prejudiced, as is ruled in Crutcher v. The Commonwealth, 6 Wharton, 340, and in McCleary's Appeal, 1 Watts & Serg. 299, by an entry in the judgment docket of less than the amount recovered, yet he cannot be benefited by an entry of more than is due. For so far as regards him, particularly when strangers are interested, the entry in the appearance docket must govern. A subsequent purchaser, or a.judgment creditor is'not bound to look beyond the judgment docket; but he may do so to correct a mistaken entry. If this entry in the judgment docket had been for $6000, it would not better the plaintiff’s situation; because the entry in the appearance docket, of which this is but a transcript, was for $405 73 only. The claim is liquidated at that sum, and the plaintiff cannot in any event go beyond it We concur with the court, it was a lien for that amount only.
Decree affirmed.